Case 2:20-cv-00974-GRB-AKT Document 53 Filed 12/11/20 Page 1 of 2 PageID #: 437




 UNITED STATES DISTRICT COURT                                          CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                          MINUTE ORDER

 BEFORE:      A. KATHLEEN TOMLINSON                            DATE:       7-10-2020
              U.S. MAGISTRATE JUDGE                            TIME:       10:04 a.m. (17 mins)

                     Caccavale, et al. v. H ewlett-Packard Company, et al.
                                     CV 20-974 (GRB) (AKT)

 TYPE OF CONFERENCE:                   DISCOVERY CONFERENCE (by telephone)

 APPEARANCES:          Plaintiffs:     Steven John Moser
                                       Paul Andrew Pagano

                       Defendants:     Jeffrey Howard Ruzal (Unisys Corporation)
                                       Kenneth Welch DiGia

                                       Ilana Sarah Levin (Hewlett-Packard Co., Hewlett Packard
                                       Kristofor Henning                Enterprise Co.)

 FTR through AT&T teleconference line: 10:04-10:21

 THE FOLLOWING RULINGS WERE MADE:

 1.    The parties reported today that their mediation was unsuccessful. Prior to the mediation,
       Judge Brown had denied the defendants’ motion to dismiss, without prejudice and with the
       right to address if the mediation was not fruitful.

       In addressing this issue with counsel today, I was advised that the parties have had a
       conversation concerning plaintiffs’ desire to amend the complaint to apparently add a new
       cause of action under the FLSA. Plaintiffs’ counsel has provided a proposed amended
       complaint to the defendants for their review. Defendants have agreed to speak with their
       clients and inform plaintiff’s counsel by next Tuesday whether they are able to consent to the
       filing of the amended complaint without motion practice.

       In the event the parties cannot resolve this issue on consent, the Court set the following
       briefing schedule for what will be plaintiffs’ motion to amend:

       ▪   Plaintiffs’ opening papers and memorandum of law must be served and filed by
               January 6, 2020;

       ▪   Defendants’ opposition papers and memorandum of law must be served and filed by
              January 28, 2020;

       ▪   Plaintiffs’ reply papers, if any, must be served and filed by February 10, 2020.

 2.    In the event that the defendants consent to the filing of the amended complaint, they have
       indicated that they may still move to dismiss. In such circumstances, counsels’ letter
       request(s) to Judge Brown for a pre-motion conference must be filed on ECF by
       December 23, 2020.
Case 2:20-cv-00974-GRB-AKT Document 53 Filed 12/11/20 Page 2 of 2 PageID #: 438



 3.    The balance of defendants’ document production must be served by December 23, 2020.

 4.    In light of the foregoing circumstances, further discovery is held in abeyance until the above
       issues are resolved.


                                                             SO ORDERED

                                                             /s/ A. Kathleen Tomlinson
                                                             A. KATHLEEN TOMLINSON
                                                             U.S. Magistrate Judge
